Citation Nr: 0709315	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  02-15 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic 
leukemia as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for actinic keratoses, 
seborrhea keratoses and basal cell carcinoma as a result of 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board Remand of June 2004.  This matter 
was originally on appeal from a May 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The veteran testified before the undersigned Acting Veterans 
Law Judge at a videoconference hearing in April 2003; a 
transcript is of record. 

In May 2006, the veteran requested that service connection 
for bladder cancer also be considered in this appeal.  
However, the RO first addressed that issue in a September 
2006 rating decision, and there is no subsequent evidence of 
record of a notice of disagreement with that determination; 
as a result, the Board does not have jurisdiction over the 
issue at this time.  See 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.200 (2006).  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence does not relate chronic 
lymphocytic leukemia to the veteran's active duty service, to 
include exposure to radiation.

3.  The competent medical evidence does not relate actinic 
keratoses, seborrhea keratoses, or basal cell carcinoma to 
active duty service, to include radiation exposure.


CONCLUSIONS OF LAW

1.  Chronic lymphocytic leukemia was not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R §§ 
3.159, 3.303, 3.307, 3.309, 3.311 (2006).  

2.  Actinic keratoses, seborrhea keratoses and basal cell 
carcinoma were not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R §§ 3.159, 3.303, 3.307, 
3.309, 3.311 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 and Board Remand

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in April 2001, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence 
necessary to substantiate the claims was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also requested that the 
veteran send any service medical records in his possession or 
any other medical evidence that would help the RO make a 
decision for benefits.  The Board finds that this request was 
sufficiently broad to comply with the requirement that VA 
request "any evidence in the veteran's possession that 
pertained to the claim."  38 C.F.R. §§ 3.159(b)(1) (2006).

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess.

In response to the Board's June 2004 remand, the RO issued a 
statement of the case (SOC) for the issue of entitlement to 
service connection for actinic keratoses, seborrhea keratoses 
and basal cell carcinoma as a result of exposure to ionizing 
radiation.  In this SOC, which was dated in April 2006, the 
RO included all pertinent regulations for establishing 
entitlement to service connection based on ionizing 
radiation.  In the SOC, the RO also explained its reasons for 
the denial of this claim.  The Board finds that in issuing 
this SOC, the RO complied the Board's remand directive 
pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) 
(holding that when the claimant files a notice of 
disagreement and an SOC has not been issued, the Board must 
remand, not refer, that issue for issuance of an SOC).  A 
statement received in May 2006 is construed as a substantive 
appeal, and the additional issue is therefore properly before 
the Board.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist, including as directed in the Board's remand of 
June 2004.  A review of the record shows that the RO has 
obtained the veteran's service medical records, personnel 
records, and VA Medical Center (VAMC) treatment records.  The 
veteran was also afforded a videoconference hearing before 
the undersigned Acting Veterans Law Judge.

A review of the record also shows that the RO completed the 
procedural steps necessary to verify the veteran's 
participation in a radiation risk activity as directed in the 
Board's remand.  See 38 C.F.R. § 3.311 (2006).  In 
correspondence dated in August 2005, the RO requested 
verification of participation in a radiation risk activity 
from the Defense Threat Reduction Agency (DTRA).  The DTRA 
responded to that inquiry in correspondence dated in December 
2005.  

In correspondence dated in April 2006 and June 2006, the RO 
requested the veteran's DD Form 1141, Record of Exposure to 
Ionizing Radiation, or an equivalent record of occupational 
radiation exposure, from the Headquarters Air Force Medical 
Support Agency, Radiation Protection Division (HQ 
AFMSA/SGPR).  The Air Force Medical Operations Agency (AFMOA) 
responded to those requests in a letter dated in June 2006.  

The RO also requested a copy of the veteran's DD Form 1141, 
Records of Exposure to Radiation, from the NPRC.  In a 
response dated in July 2006, the NPRC indicated that all 
available medical and personnel records had been sent in May 
2001 and if the veteran's DD Form 1141 was not in those 
records, it was not a matter of his records.  The Board 
searched the records sent by the NPRC, but was unable to 
locate the veteran's DD Form 1141.  

A review of the record also shows that in correspondence 
dated in July 2006, the RO requested an opinion from the 
Under Secretary for Health, pursuant to 38 C.F.R. § 3.311.  
The Under Secretary issued a response in a memorandum dated 
in August 2006.    

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 
67 (1997).  First, there are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. §§ 1112(c) (West 2002); 38 C.F.R. § 
3.309(d) (2006).  Second, 'radiogenic diseases' may be 
service connected pursuant to 38 C.F.R. § 3.311.  Third, 
service connection may be granted under 38 C.F.R. § 3.303(d) 
when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

The types of cancer that are presumptively service connected 
specific to radiation-exposed veterans do not include chronic 
lymphocytic leukemia or skin cancer.  38 U.S.C.A. §§ 1112(c) 
(West 2002); 38 C.F.R. § 3.309(d) (2006).  

A 'radiation-exposed veteran' is defined by 38 C.F.R. § 
3.309(d)(3) (2006) as a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
'Radiation-risk activity' is defined to mean: onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima or Nagasaki, 
Japan, by United States forces during the period beginning on 
August 6, 1945, and ending on July 1, 1946; internment as a 
prisoner of war in Japan that resulted in an opportunity for 
exposure to ionizing radiation comparable to that of veterans 
who were in the occupation forces of Hiroshima or Nagasaki 
during the period August 6, 1945, to July 1, 1946; or certain 
service on the grounds of gaseous diffusion plants located in 
Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, 
Tennessee; or, in certain circumstances, service on Amchitka 
Island, Alaska.  See 38 C.F.R. § 3.309(d)(3)(i)-(ii) (2006). 

As to the second method for establishing service connection, 
38 C.F.R. § 3.311 provides for development of claims based 
upon a contention of radiation exposure during active service 
and post-service development of a radiogenic disease.  The 
purpose of these provisions is to relieve claimants of the 
burden of having to submit evidence to show that their cancer 
may have been induced by radiation.  These provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The governing 
regulation essentially states that, in all claims in which it 
is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from exposure to ionizing radiation, a dose 
assessment will be made.  In claims based upon participation 
in atmospheric nuclear testing, dose data will in all cases 
be requested from the appropriate office of the Department of 
Defense.  38 C.F.R. § 3.311(a)(2)(i) (2006).

When it is determined that the veteran was exposed to 
ionizing radiation, the veteran subsequently developed a 
radiogenic disease, and such disease first became manifest 
within the applicable period, the claim will be referred to 
the Under Secretary for Benefits for further consideration.  
38 C.F.R. § 3.311(b)(1)(i)-(iii) (2006).  When a case is 
referred to the Under Secretary for Benefits, the Secretary 
considers the claim and may request an advisory opinion from 
the Under Secretary for Health.  38 C.F.R. § 3.311(c) (2006).  

When adjudicating a claim based on § 3.311, the determination 
of service connection will be made under the generally 
applicable provisions of the section, giving due 
consideration to all evidence of record, including any 
opinion provided by the Under Secretary for Health or an 
outside consultant.  38 C.F.R. § 3.311(f) (2006).

For purposes of 38 C.F.R. § 3.311, a 'radiogenic disease' is 
defined as a disease that may be induced by ionizing 
radiation, and includes skin cancer, which must become 
manifest five years or more after exposure.  38 C.F.R. § 
3.311(b)(2)(i)-(xxiv), (b)(5)(iv) (2006).  Chronic 
lymphocytic leukemia is specifically excluded from the 
regulations as a 'radiogenic disease.'  Id.  

Regarding the third method of granting service connection for 
diseases claimed based on exposure to ionizing radiation, it 
is possible to establish service connection based on 
radiation exposure with proof of actual direct causation, 
although "[a]ctual causation carries a very difficult burden 
of proof."  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  The appellant is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he had certain 
injuries during service or that he experienced certain 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
As a layman, however, he is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

Analysis

The veteran contends that he was exposed to ionizing 
radiation while stationed at the Nellis Air Force Base (AFB) 
in Nevada and that such exposure resulted in chronic 
lymphocytic leukemia, actinic keratoses, seborrhea keratoses 
and basal cell carcinoma.  Having reviewed the record, the 
Board finds that service connection for the claimed diseases 
is not warranted.  

At the veteran's videoconference hearing, and through various 
correspondence submitted throughout the course of this 
appeal, the veteran contended that he served as an Inventory 
Management Specialist with top secret clearance at the Nellis 
AFB in Nevada; the veteran's personnel records confirm this.  

At his videoconference hearing, the veteran testified that he 
made many trips to undisclosed bunkers in the desert, which 
required taking inventory on atomic bombs.  The veteran 
estimated that he took such trips 2-3 times per month.  The 
veteran recalled that when he went into the bunkers, he did 
not wear protective equipment and was not required to do so.  
The veteran's representative stated that the veteran was not 
given a dosimeter to wear because he was not involved in 
radiation testing.  The veteran stated, however, that he 
believed he was exposed to radiation during his normal duties 
as a member of the permanent party at the base.  At his 
hearing, the veteran also denied having a history of leukemia 
in his family and expressed his belief that because he had no 
family history of the disease, that the disease must have 
been related to his military service.

The veteran also presented lay evidence in the form of 
various statements submitted throughout the course of the 
appeal.  In a statement dated in June 1999, the veteran 
recalled the ground shaking when atomic bomb tests were 
conducted.  The veteran also stated that he was convinced 
that his leukemia was connected to his exposure to radiation 
because his roommate in service had already died of cancer 
and several other men from his unit had developed other forms 
of cancer.  

The medical records pertaining to the claimed disabilities 
show the earliest medical treatment to have been in 1995.  In 
a letter dated in September 1999 from Dr. A.H., the veteran's 
dermatologist, the doctor stated that the veteran first 
received treatment for multiple actinic keratoses of the 
scalp and fact, and irritated seborrhea keratoses of the face 
and torso in 1995.  In that letter, Dr. A.H. also stated that 
the veteran had a biopsy proven basal cell carcinoma excised 
from his right shoulder in July 1999.  Regarding the chronic 
lymphocytic leukemia, the veteran stated that Dr. R.B. 
diagnosed him with the disease in 1997.  A letter from Dr. 
R.B., dated in June 1999, confirmed the diagnosis.  
  
Regarding the first method of establishing service connection 
for diseases based on claims of exposure to ionizing 
radiation, the Board is unable to grant service connection 
because neither chronic lymphocytic leukemia nor skin cancer 
is among the presumptive diseases.  38 U.S.C.A. §§ 1112(c) 
(West 2002); 38 C.F.R. 
§ 3.309(d) (2006).  

As for the second method, the record shows that despite the 
RO's compliance with the procedural requirements of § 3.311, 
the medical evidence does not support a grant of service 
connection.  The RO attempted to confirm the veteran's 
claimed exposure to ionizing radiation through several 
different avenues.  First, the RO requested verification from 
the DTRA.  In the DTRA's response, dated in December 2005, 
the DTRA explained that in 1962, the United States Government 
conducted Operation DOMINIC II at the Nevada Test Site and 
there was no atmospheric testing during 1960, 1961, and 1963.  
The DTRA stated the veteran's service records indicated that 
he was assigned to the 4520th Supply Squadron, Nellis AFB, 
Nevada, from March 10, 1960 through October 11, 1963, as an 
Inventory Management Specialist.  The DTRA explained that 
unit morning reports showed no temporary duty for him to the 
Nevada Test Site during 1962-1963.  Based on these findings, 
the DTRA concluded that Air Force records did not document 
the veteran's participation in atmospheric nuclear testing.
  
The RO then attempted to verify the veteran's claimed 
radiation exposure through the HQ AFMSA/SGPR.  After two 
requests from the RO, the HQ AFMSA/SGPR issued a response, 
dated in June 2006.  In that response, the AFMOA reported 
that after reviewing the veteran's records and those of 
similarly exposed personnel, it determined that the veteran's 
maximum dose for work conducted between 1960 and 1963 was 100 
millirem total effective dose equivalent.     

Upon receipt of the response from HQ AFMSA/SGPR, the RO 
requested an opinion from the VA Compensation and Pension 
Service Office for assessment of quantification of exposure 
to radiation.  The Director of the Compensation and Pension 
Service then sought an advisory medical opinion from the 
Under Secretary of Health pursuant to 38 C.F.R. § 3.311(c).  

In the advisory medical opinion, dated in August 2006, the 
Chief Public Health and Environmental Hazards Officer 
explained that the Interactive Radioepidemiological Program 
(IREP) of the National Institute for Occupational Safety and 
Health (NIOSH) was used to estimate the likelihood that 
radiation was responsible for the claimed disease.  In the 
advisory opinion, it was observed that the susceptibility of 
bone marrow to induction of chronic lymphocytic leukemia by 
radiation appeared to be very low, citing to several studies.  
Based on the given dose of 0.100 rem, it was concluded that 
there was a 99 percentile value for the probability of 
causation of 0.11 percent and 0.12 percent for chronic 
lymphocytic leukemia, depending on whether the dose was 
entered as acute or chronic.  For the veteran's skin cancer, 
it was concluded that there was a 99 percentile value for the 
probability of causation of 1.01 percent.  Based on these 
findings, it was concluded that it was unlikely that the 
veteran's chronic lymphocytic leukemia or basal cell skin 
cancer of the right shoulder could be attributed to 
occupational exposure to ionizing radiation in service.

In response to the above advisory medical opinion, the 
Director of the Compensation and Pension Service issued an 
opinion, dated in August 2006.  In that opinion, the Director 
concluded that based on the opinion and a review of the 
evidence in its entirety, there was no reasonable possibility 
that the veteran's chronic lymphocytic leukemia or basal cell 
skin cancer of his right shoulder resulted from radiation 
exposure in service.  

Thus, in sum, chronic lymphocytic leukemia is not a 
radiogenic disease, and the opinion VA obtained, pursuant to 
the procedures set forth in 38 C.F.R. § 3.311, determined 
that there was no reasonable basis to conclude that his 
chronic lymphocytic leukemia was due to ionizing radiation.  
Although skin cancer is a radiogenic disease, the opinion, 
based on the best dosage estimate that could be obtained, 
likewise concluded there was no reasonable basis to conclude 
that skin cancer was due to in-service radiation exposure.  
Neither the Board nor the veteran possesses the necessary 
medical expertise to question these medical conclusions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layman is 
not competent to offer a diagnosis or medical opinion); 
Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board is 
prohibited from making conclusions based on its own medical 
judgment).  Accordingly, the preponderance of the evidence is 
against the claim for service connection under 38 C.F.R. 
§ 3.311.

Finally, service connection based on radiation exposure may 
still be established with proof of actual direct causation, 
although such carries a very difficult burden of proof.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Based on the 
entire record, the Board concludes that service connection is 
not warranted for the claimed diseases.  Both diseases were 
first clinically shown many years after service.  The only 
medical evidence offered to support the veteran's claims 
comes from a letter from Dr. R.B., dated in June 1999.  In 
that letter, Dr. R.B. stated that the veteran was exposed to 
radiation testing while in the military.  Due to this fact, 
Dr. R.B. stated, there may have been a possibility that the 
exposure caused an abnormality in his bone marrow.  However, 
the mere possibility of a connection to service is not 
sufficient to raise a reasonable doubt.  See Morris v. West, 
13 Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) 
(medical treatise submitted by appellant that only raises the 
possibility that there may be some relationship between 
service-connected sickle cell anemia and the veteran's fatal 
coronary artery disease does not show a direct causal 
relationship between the two disorders such as to entitle the 
appellant to service connection for cause of death).  
Moreover, Dr. R.B. did not explain his rationale, and did not 
specify the extent of radiation exposure that provided the 
basis for his conclusion.  

While the veteran is obviously sincere in his belief that he 
was exposed to ionizing radiation in service, the dose 
estimate provided by the service department is 0.10 rem of 
exposure, and based on that, the Chief Public Health and 
Environmental Hazards Officer concluded that it was unlikely 
that in-service radiation exposure caused chronic lymphocytic 
lymphoma or skin cancer.  The only positive medical opinion, 
as discussed above, is speculative.  The law is well 
established that where a claim involves issues of medical 
fact, such as causation or diagnosis, competent medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Thus, although the 
veteran is credible, he is not competent to establish either 
in-service exposure to ionizing radiation, or to link his 
current diseases to such exposure.  Similarly, as to his 
statements regarding the incidence of cancer in his fellow 
servicemen, such anecdotal evidence does not outweigh the 
scientific and medical evidence against the claims.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. 5107(b) (2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

1.  Service connection for chronic lymphocytic leukemia is 
denied.

2.  Service connection for actinic keratoses, seborrhea 
keratoses, and basal cell carcinoma is denied.


____________________________________________
K. HUDSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


